United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-3002
                    ___________________________

                        United States of America

                         lllllllllllllllllllll Appellee

                                      v.

                         Samuel Haywood Myles

                        lllllllllllllllllllll Appellant
                               ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                             ____________

                      Submitted: February 11, 2013
                        Filed: February 22, 2013
                             [Unpublished]
                            ____________

Before SMITH, ARNOLD, and MELLOY, Circuit Judges.
                           ____________



PER CURIAM.
       When Samuel Myles moved in the district court1 for a sentence reduction under
18 U.S.C. § 3582(c)(2) based on the amendments to the sentencing guidelines that
retroactively lowered the sentencing range for certain crack-cocaine offenses in 2011,
the court granted the motion and reduced Mr. Myles's 405-month prison term to
327 months. On appeal, Mr. Myles argues that the district court abused its discretion
by not reducing his sentence to a term within the amended sentencing range of 210-
262 months. We affirm.

       About nineteen years ago, a jury convicted Mr. Myles of being a felon in
possession of a firearm, 18 U.S.C. § 922(g)(1), and three drug offenses: conspiring
to distribute and to possess with the intent to distribute cocaine base (crack),
21 U.S.C. §§ 846, 841(b)(1)(A) (1988), aiding and abetting the possession of crack
with the intent to distribute it, 21 U.S.C. § 841(a)(1), (b)(1)(B) (1988), and using a
minor in drug trafficking, 21 U.S.C. § 861(a)(1) (Supp. V 1993). At sentencing, the
court attributed 194.9 grams of crack to Mr. Myles. After applying enhancements,
the court calculated his sentencing range as 360 months to life and sentenced
Mr. Myles to 780 months' imprisonment. He appealed and we affirmed. See United
States v. Myles, No. 94-3422, 1995 WL 521184 (Sept. 6, 1995) (unpublished per
curiam).

       In 2009, Mr. Myles filed his first motion for a sentence reduction under
18 U.S.C. § 3582(c)(2), based on the retroactive amendment to the Sentencing
Guidelines that reduced the base offense level for each quantity of crack by two
levels. See U.S.S.G. app. C, amends. 706, 713. Section 3582(c)(2) gives district
courts the discretion to grant a sentence reduction to a defendant whose sentence was
based on a sentencing range that has been lowered, so long as the reduction is


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, who presided over all district court proceedings mentioned in this
opinion.

                                         -2-
consistent with applicable policy statements. See 18 U.S.C. § 3582(c)(2); see also
U.S.S.G. § 1B1.10 (policy statement). After determining that the amended guidelines
lowered Mr. Myles's sentencing range to 324-405 months, the court reduced his
prison sentence to 405 months.

       When the Commission retroactively amended the crack-offense guidelines
again in 2011, see U.S.S.G. app. C, amends. 750, 759, Mr. Myles moved for another
sentence reduction. Based on the original drug-quantity finding of 194.6 grams of
crack, the amendments lowered Mr. Myles's guidelines range to 210-262 months.
The district court granted Mr. Myles's motion and reduced his sentence to
327 months. On appeal, Mr. Myles maintains that the district court abused its
discretion by imposing a sentence above his amended guidelines range. We disagree.

       We first note that district courts do not have to reduce a defendant's sentence
under § 3582(c)(2). That statute provides that a "court may reduce the term of
imprisonment" of an eligible defendant, and thus district courts have the discretion
to deny an eligible defendant's request for a lower sentence altogether. 18 U.S.C.
§ 3582(c)(2)(emphasis added); see United States v. Hasan, 245 F.3d 682, 685 (8th
Cir. 2001) (en banc), cert. denied, 534 U.S. 905 (2001). And neither the statute nor
the applicable policy statement, U.S.S.G. § 1B1.10, prohibits a court from granting
a reduction that results in a sentence above the amended guidelines range (as occurred
here), though courts are generally prohibited from granting reductions that result in
a sentence below that range, U.S.S.G. § 1B1.10(b)(2)(A); see also Dillon v. United
States, 130 S. Ct. 2683, 2691-92 (2010).

       Mr. Myles argues that the court should have given more weight to the
Commission's policy decision that crack sentences should be lowered. But the court
reduced Mr. Myles's crack-offense sentence (over the government's objection) every
time the Commission lowered the sentencing range for his crack offense. And, in any
event, the court had to take other matters into account: When deciding on the extent

                                         -3-
of a reduction, courts must consider the sentencing "factors set forth in section
3553(a)(1) to the extent that they are applicable," 18 U.S.C. § 3582(c)(2), and public
safety considerations. See U.S.S.G. § 1B1.10 cmt. n.1(B)(i), (B)(ii). The court did
so here. In its written decision reducing Mr. Myles's prison sentence to 327 months,
it explained that the "§ 3553(a) factors and the circumstances surrounding Myles's
arrest, particularly the use of minors in drug trafficking" (The court found at
sentencing that Mr. Myles brought his son and other juveniles from Toledo, Ohio, to
sell drugs for him) "and the high-speed chase prior to his apprehension, [did] not
warrant reduction to the amended Guidelines range." The specific conduct that the
court relied on related to Mr. Myles's "character," the "nature and circumstances" of
his crime, the need to "protect the public," all sentencing factors listed in § 3553(a).
We conclude that the district court, which was obviously familiar with the case, did
not abuse its discretion in concluding that a prison sentence of 327 months was "just
and fair under the totality of the circumstances."

      Affirmed.
                        ______________________________




                                          -4-